PRESSLER, P.J.A.D.,
dissenting.
I agree with the analysis by the majority opinion of the issues raised by this appeal except for its conclusion respecting the evidential bar of the Rape Shield Law, N.J.S.A. 2C:14-7. I therefore respectfully dissent from Point IV of the majority opinion and would reverse defendant’s convictions of the two sexual assault counts as well.
I do not question the salutary purpose and policy of the Rape Shield Act. The problem is simply that the defendant’s constitutional right to confrontation takes precedence, and if the victim’s prior sexual conduct is relevant and material to the defense, that evidence may not be barred by reason of the constraints imposed by the Act. That is the teaching of State v. Budis, 125 N.J. 519, 593 A.2d 784 (1991). I understand that resolution of the tension between the Rape Shield Law and defendant’s right of confronta*612tion requires delicate balancing. As we recently said in State v. Clowney, 299 N.J.Super. 1, 15, 690 A.2d 612 (App.Div.1997), in which we found the balance to weigh in the victim’s favor:
That issue [whether application of the Act denied defendant of his defense to the rape charge] requires a review as to whether the evidence was relevant and highly material to the defense and whether its probative value outweighs its prejudicial effect. [Budis, supra, 125 N.J. at 532, 593 A.2d 784]. “The proper balance of relevance and prejudicial effect depends on the facts of each case.” Id. at 533 [593 A.2d 784]. Where the probative value of the prior conduct outweighs the prejudice, “the evidence may not constitutionally be excluded.” Id. at 532 [593 A.2d 784]. However, "[t]he probative value of the prior acts depends on clear proof that they occurred, that the acts are relevant to a material issue in the case, and that they are necessary to the defense.” Id. at 533 [593 A.2d 784].
My review of the record in what I regard as an extremely close ease persuades me that the balance here clearly weighed in defendant’s favor.
Defendant’s defense was simply that he believed the victim had consented to and was a willing participant in an act of sexual intercourse and that he had no reason to believe that she was mentally defective and therefore lacked the capacity to give consent. The State’s position was that the victim was not willing, that she did not have the capacity to refuse defendant’s advances, and that defendant should have so understood. I consider these two disparate views of what happened in the light of two pieces of evidence which I regard as central to the perceptions, both expressed and unexpressed, of the two participants in this most unfortunate and regrettable encounter. First, as pointed out by the majority opinion, is the expert testimony adduced by the State that the victim appears to function at a higher level than her limitations actually allow. See opinion at 605, 697 A.2d at 561, where the majority notes the psychologist’s opinion that “based on the way she communicated to other people, ‘she comes across as having a higher level of ability than her test score would support’ ” and “‘her language skills belie that fact that she’s mentally retarded.’ ” Second is the fact that defendant, an Albanian political refugee, is unskilled in English and, therefore, unlikely to appreciate the verbal cues implicit in a sexual encounter or, indeed, in any normal social intercourse.
*613It is against this backdrop that the evidential issue is raised. In short, the victim had told the psychologist about two prior sexual experiences she had had ten years prior. The majority opinion quotes the psychologist’s in camera testimony respecting the victim’s description of these events, and I need not repeat it. Suffice it to say that I find that testimony highly relevant to defendant’s defense. That is to say, the issue as I understand it was not whether the victim had or had not consented to sexual intercourse with defendant but rather whether she had the capacity to have refused to consent. Based on the psychologist’s hearsay, I am satisfied that defendant had the confrontational right to explore these matters with the victim herself. The victim’s prior experiences, the contexts in which they occurred, and her own later analysis of them and feelings about them were, in my view, clearly material to the question of whether she had the capacity to have said “no.” By the same token, I am also of the view that these prior experiences and their effect on her were relevant as well to the issue of defendant’s perception of a mental limitation that might have counterindicated her capacity to refuse. I conclude, therefore, that he had the right to inquire into these matters at trial — not to embarrass the victim or to invade her privacy or to suggest to the jury that since she was no stranger to sex, she had given her consent on this occasion, but rather to support his defense that he reasonably believed he had made successful advances to a willing partner capable of consenting. In my view, precluding him from so doing improperly impinged upon his constitutional right of confrontation.
I would reverse the sexual assault convictions and remand for a new trial.